Citation Nr: 1138630	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967.  

This matter comes before the Board of Veterans Appeals (Board) from an April 2007 RO decision.  In April 2011, the Veteran and his wife testified at a video hearing before the undersigned Veterans Law Judge.  The Board remanded the appeal for further evidentiary development in July 2011.  Such development having been completed, the matter is once again before the Board for appellate review.


FINDING OF FACT

An informed medical opinion is to the effect that symptoms the Veteran experienced during service were likely precursor symptoms to or early manifestations of his current multiple sclerosis.


CONCLUSION OF LAW

Multiple sclerosis may be presumed under law to have been incurred in service, and service connection for multiple sclerosis is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he experienced early symptoms of multiple sclerosis during service and shortly after service.  He asserts that service connection is therefore warranted for the disease.



Duties to notify and assist

In light of the entirely favorable outcome reached below, the Board will dispense with an exhaustive recitation of the VA's duties to notify and assist the Veteran in the development of his claim.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.30.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that relevant to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has reviewed the entire record thoroughly, including all the medical evidence which has been submitted over the years.  In light of our conclusion that multiple sclerosis initially manifested during the Veteran's period of service and certainly within the seven year presumptive period, an exhaustive recitation of the relevant evidence is not necessary; rather the medical evidence may be summarized and the essential points highlighted.  38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran asserts that he began having early symptoms of multiple sclerosis during service and shortly after.  He and his wife have provided sworn testimony to the effect that he had symptoms including numbness in his groin, hand, and side, weakness, headaches, loss of balance, hemorrhoids, and constipation while on active duty and since that time.  The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Furthermore, he and his wife are competent to report the recollections as to symptoms such as these which are observable to laypersons.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

In a December 1993 letter, the Veteran's treating neurologist, Dr. Goldstein, reported that the Veteran's symptoms of his multiple sclerosis first manifested themselves at age 19 when he had problems with transient numbness in his groin while in the Navy.  She described his multiple sclerosis as "exacerbating remitting multiple sclerosis."  At that time, she concluded, "It is my impression that [the Veteran] presents with a nearly 20 year history of waxing and waning neurologic dysfunction consistent with a diagnosis of multiple sclerosis."

Pursuant to the Board's July 2011 remand, the Veteran underwent a VA examination with a neurologist, at which time the examiner was able to review the Veteran's medical records, including his service treatment records, the treatment records generated by Dr. Goldstein in the 1990s, along with more recent treatment records.  Although the examiner acknowledged that it is difficult to identify exactly when the Veteran's multiple sclerosis was initially manifested, he identified the Veteran's reports of numbness in his groin during military service and shortly after, as early symptoms of multiple sclerosis.  Other symptoms, including decreased balance, hemorrhoids, and headaches, were attributed to other etiologies.  However, based upon the numbness in the Veteran's groin, the examiner opined that it is at least as likely as not that the Veteran's multiple sclerosis was present in its early stage at the time of service.

Although the medical records reflecting the Veteran's initial diagnosis of multiple sclerosis are not of record, the Board takes judicial notice of the circumstances surrounding the usual diagnosis of multiple sclerosis.  Generally, it takes quite some time for a careful physician to render a diagnosis of multiple sclerosis because the disease initially manifests slowly, and the presenting symptoms are usually quite vague.  Alternative diagnoses must be ruled out, and this process usually takes some time as well.  Thus, although later medical records refer to the initial diagnosis being accomplished on a definitive basis, and the initial treatment accomplished in 1977, these facts do not preclude the likelihood that the multiple sclerosis initially manifested much earlier.  Especially in light of the medical evidence reflecting that the Veteran's particular disease is exacerbating and remitting, and waxing and waning, in nature; the Board finds it entirely reasonable that the Veteran's multiple sclerosis initially manifested much earlier than 1977.  Given the two informed medical opinions of record; that of Dr. Goldstein in 1993, that the Veteran had a twenty year history of multiple sclerosis, and that of the VA examiner in 2011, that it is at least as likely as not that the Veteran's groin numbness noted in service represented an early symptom of multiple sclerosis; the Board finds that the evidence supports the Veteran's claim for service connection for multiple sclerosis.  The benefit sought is therefore granted.


ORDER

Service connection for multiple sclerosis is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


